DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amended claims of 11/29/2021.
A Restriction Requirement was made orally on 12/13/2022.
	In the Applicant’s 12/13/2022 Reply, an election was made without traverse.
Claims 87-106 remain pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 87-100, drawn to cannabichromene-o-acetate and compositions thereof, classified in  .
II. Claims 101-106, drawn to methods of preparing cannabichromene-o-acetate, classified in C07D311/58.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, cannabichromene-o-acetate could be prepared by different methods, for example using acetic acid instead of acetic anhydride, or by using a solvent other than hexane in the organic phase of step (e). Thus, Groups I and II are distinct.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to the applicant’s representative, Christopher Nichols on 12/13/2022 to request an oral election to the above Restriction requirement. An oral election was made without traverse to prosecute the invention of Group I, claims 87-100. Claims 101-106 are, therefore, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are 87-100 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61-76 of copending Application No. 17/456,033 in view of: Gold, D. “THC Acetate” in: Cannabis Alchemy: The Art of Modern Hashmaking (Berkeley, Ronin, 1993), pp. 24-36, further in view of Valentine, delta-9-Tetrahydrocannabinol acetate from acetylation of cannabis oil, Science & Justice, 1996, 36, 195-197, and further in view of Pollastro et al., Cannabichromene, J. Nat. Prod. 2018, 13 (9), 1189-1193.
Claims 87-89 of the instant application teach cannabichromene-o-acetate (CBC-o-acetate) and a composition thereof.
Claims 61-76 of ‘033 teach cannabinol-o-acetate (CBN-o-acetate) and compositions thereof. 
‘033 does not teach CBC-o-acetate or compositions thereof.
Gold teaches a composition comprising the compound THC-o-acetate (page 32, Figure 3.5) and claims that the analog has twice the potency of delta-9-THC and a 30-minute delay before effects are felt (page 24). Valentine teaches that “acetylation of cannabis products and cannabinoids is not new” and cites examples, including the acetyl derivatives of cannabinol (CBN) and THC (page 196). Pollastro teaches that cannabichromene (CBC) is “traditionally considered … a major phytocannabinoid, and a member of the so-called big four of Cannabis substituents.” (page 1189). Pollastro further discloses that CBC can isomerize to THC derivatives under thermal conditions. (page 1192, Reactivity). Pollastro also teaches various biological activities of CBC, for example that CBC has anti-bacterial and antifungal activity, and that it binds to the TRPA1 ion channel. (pages 1192-1193, Bioactivity). 
A POSITA would have found the compound of CBC-o-acetate and compositions thereof obvious in view of ‘033, Gold, Valentine, and Pollastro. CBC, CBN, and THC are members of the same genus of cannabinoids, and the structural similarities between the three are obvious. These factors render CBN, CBC and THC obvious variants of each other. Thus, CBC-o-acetate would have been obvious in view of CBN-o-acetate. There would be a reasonable expectation of success in synthesizing CBC-o-acetate in view of CBN-o-acetate in ‘033 given the structural similarities of their precursors. The hydroxyl moiety necessary form an acetyl moiety is conserved between the two compounds, and the compounds have no structural differences that would reasonably prevent success in forming CBC-o-acetate in view of CBN-o-acetate. For example, there are no additional reactive moieties in the structure of CBC, nor are there any groups that would sterically hinder the hydroxyl moiety necessary for conversion. Furthermore, Pollastro teaches the bioactivity of CBC, including its activity at the TRPA1 receptor. Given the increased potency and delayed effects of THC-o-acetate relative to THC as taught by Gold, a POSITA would have found it obvious to convert CBC to CBC-o-acetate seeking improved PK/PD properties relative to the parent compound. Further, Valentine teaches that “acetylation of cannabinoids is not new,” evidencing that acetylation of CBC, a major cannabinoid, is obvious.
Dependent claims 90-100 are also included in this rejection.
Claims 90-96 of the instant application further limit the composition by requiring 1 ng to 1,000 mg of CBC-o-acetate (claim 91) and by requiring additional components to be present or removed (claims 91-96). Claims 63-69 of ‘033 further limit the composition by requiring 1 ng to 1,000 mg of CBC-o-acetate (claim 63) and the same additional components to be present or removed as claims 91-96 of the instant application (claims 64-69). 
Claims 97-100 of the instant application further limit the composition by requiring dosage forms (claims 97 and 98) and by requiring a pharmaceutical (claim 99) or edible (claim 100) composition. Claims 72-74 of ‘033 further limit the composition by requiring the composition [of CBN-o-acetate] in the same dosage forms as claims 97 and 98 of the instant application (claim 72) and by requiring the composition [of CBN-o-acetate] to be a pharmaceutical (claim 73) and edible (claim 74) composition. 
Given that CBC-o-acetate is obvious in view of CBN-o-acetate of ‘033 and additional references, it would have been obvious to a POSITA to use the same limitations of the composition of CBN-o-acetate in ‘033 in the composition of CBC-o-acetate of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 87-89, 91-94, and 98-100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold, D. “THC Acetate” in: Cannabis Alchemy: The Art of Modern Hashmaking (Berkeley, Ronin, 1993), pp. 24-36 or, in the alternative: 
Claims 87-100 are rejected under 35 U.S.C. 103 as being obvious over Gold, D. “THC Acetate” in: Cannabis Alchemy: The Art of Modern Hashmaking (Berkeley, Ronin, 1993), pp. 24-36, in view of Valentine, delta-9-Tetrahydrocannabinol acetate from acetylation of cannabis oil, Science & Justice, 1996, 36, 195-197, and further in view of Pollastro et al., Cannabichromene, J. Nat. Prod. 2018, 13 (9), 1189-1193.
Gold teaches the synthesis of THC-o-acetate from cannabis oil using acetic anhydride (page 32, Figure 3.5). 

    PNG
    media_image1.png
    322
    341
    media_image1.png
    Greyscale

Claims 87-89 recite CBC-o-acetate and a composition thereof. CBC is a component inherent in cannabis oil, and the CBC present in the cannabis oil taught by Gold would have undergone conversion to CBC-o-acetate. Therefore, the crude “cannabis oil acetate” is a composition comprising CBC-o-acetate, thus anticipating CBC-o-acetate and a composition thereof.
Claims 91-94 further limit the composition by requiring “… [a] solvent…” (claim 91); a fatty acid, oil, or combination thereof (claim 92); a cannabinoid (claim 93); and a terpene (claim 94). Upon adding ethyl alcohol, the composition would have comprised a solvent, anticipating claim 91. “Cannabis oil acetate” is an oil, anticipating claim 92. Cannabinoids and terpenes are both present in cannabis oil, and would have therefore been present in “Cannabis oil acetate,” anticipating claims 93 and 94. See Figure 3.5 from Gold.
Claims 98-100 recite the composition wherein the composition is in the form of a liquid, syrup, gel, or gummy (claim 98); wherein the composition is a pharmaceutical composition (claim 99); and wherein the composition is an edible composition (claim 100). Oils are liquids, and thus “Cannabis oil acetate” anticipates claim 98. Cannabis oil acetate can be considered both a pharmaceutical and edible composition, anticipating claims 99 and 100. See Figure 3.5 from Gold.

Even if the Applicant can demonstrate some difference between Gold and the present claims, claims 87-100 are rejected under 35 U.S.C. 103 as being obvious over Gold, D. “THC Acetate” in: Cannabis Alchemy: The Art of Modern Hashmaking (Berkeley, Ronin, 1993), pp. 24-36, in view of Pollastro et al., Cannabichromene, J. Nat. Prod. 2018, 13 (9), 1189-1193, and further in view of Valentine, delta-9-Tetrahydrocannabinol acetate from acetylation of cannabis oil, Science & Justice, 1996, 36, 195-197.
Gold teaches a composition comprising the compound THC-o-acetate (page 32, Figure 3.5) and claims that the analog has twice the potency of delta-9-THC and a 30-minute delay before effects are felt (page 24). 
Gold does not explicitly teach CBC-o-acetate and compositions thereof.
Valentine teaches that “acetylation of cannabis products and cannabinoids is not new” and cites examples, including the acetyl derivatives of cannabinol (CBN) and THC (page 196). Pollastro teaches that cannabichromene (CBC) is “traditionally considered … a major phytocannabinoid, and a member of the so-called big four of Cannabis substituents.” (page 1189). Pollastro further discloses that CBC can isomerize to THC derivatives under thermal conditions. (page 1192, Reactivity). Pollastro also teaches various biological activities of CBC, for example that CBC has anti-bacterial and antifungal activity, and that it binds to the TRPA1 ion channel. (pages 1192-1193, Bioactivity). 
Claims 87-89 cite CBC-o-acetate and a composition thereof. A POSITA would have found it obvious in view of Gold, Valentine and Pollastro to convert other cannabinoids, such as CBC, to their o-acetate analogs. THC and CBC are members of the same family of compounds, and Pollastro teaches that CBC is a member of the “big four” of Cannabis substituents, along with THC. This renders THC and CBC, and thus THC-o-acetate and CBC-o-acetate, obvious variants of each other. It would have been obvious to form o-acetate analogs of the remaining three “big four” of Cannabis substituents, including CBC. Additionally, the compounds are structurally similar enough that there would be a reasonable expectation of success in synthesizing CBC-o-acetate. See the structures of CBC (1a) and delta-9-THC (2a) below.

    PNG
    media_image2.png
    113
    314
    media_image2.png
    Greyscale

	The hydroxyl moiety necessary form an acetyl moiety is conserved between the two compounds, and the compounds have no structural differences that would reasonably prevent success in forming CBC-o-acetate in view of THC-o-acetate. For example, there are no additional reactive moieties in the structure of CBC, nor are there any groups that would sterically hinder the hydroxyl moiety necessary for conversion. The structural similarities between CBC and THC are further supported by Pollastro’s teaching that CBC readily isomerizes to THC derivatives (including delta-9-THC) under thermal conditions. Furthermore, Pollastro teaches the bioactivity of CBC, including its activity at the TRPA1 receptor. Given the increased potency and delayed effects of THC-o-acetate relative to THC, a POSITA would have found it obvious to convert CBC to CBC-o-acetate seeking improved PK/PD properties. Further, Valentine teaches that “acetylation of cannabinoids is not new,” evidencing that acetylation of CBC, a major cannabinoid, is obvious.
	Dependent claims 90-100 are included in this rejection.
Claim 91 of the instant application further limit the composition by requiring 1 ng to 1,000 mg of CBC-o-acetate. A POSITA would have found it obvious to adjust parameters such as concentration and dosage as part of routine optimization to optimize the amount of active ingredient or to account for different disorders to be treated.
Claims 91-94 of the instant application further limit the composition by requiring an additional component such as an excipient (claim 91), oil (claim 92), cannabinoid (claim 93), and terpene (claim 94). In the pharmaceutical sciences, the addition of extraneous matter such as excipients and diluents (oil) represent routine practice to maximize bioavailability. In addition, cannabinoids and terpenes are naturally found in cannabinoid compositions, and are known to have an “entourage” effect with other cannabinoids, motivating their inclusion in a cannabinoid composition. Thus, these additional components would have been obvious to a POSITA to include. 
Claims 95 and 96 of the instant application further limit the composition by requiring the composition be substantially free of lipids (claim 95) and comprise less than 0.3% THC by weight. It would have been obvious to a POSITA to remove these components from the composition comprising CBC-o-acetate in order to maximize the concentration of the active ingredient and avoid unwanted effects of additional components.
Claims 97-100 of the instant application further limit the composition by requiring the composition be in a particular dosage form such as a capsule (claim 97) or liquid (claim 98) and that it be a pharmaceutical (claim 99) or edible (claim 100) composition. Oral administration of cannabinoids is customary, and it would have been obvious to a POSITA to administer CBC-o-acetate in an oral pharmaceutical composition in the form of a capsule or in an oral edible composition such as a gummy. One would have been motivated to do so because other customary forms of cannabinoid administration such as smoking are well-known to have unwanted health effects.

Claim Objections
Claims 92 and 97 are objected to because of the following informalities: 
Claim 92 recites “or combination thereof.” Please change to “or combinations thereof.”
Claim 97 recites “or capsule, optionally an enteric capsule.” An enteric capsule is already encompassed by “capsule”, rendering the phrase “optionally an enteric capsule” redundant. Please change to “or capsule.”
Appropriate correction is required.

Specification
	The specification is objected to because “acetal” (page 9, paragraph [0055]) should be “acetyl”.
	Appropriate correction is required.

Conclusion
Claims 87-106 are pending. 
Claims 101-106 are withdrawn.
Claims 87-100 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED A KUCHARCZK whose telephone number is (571)270-5206. The examiner can normally be reached Mon-Fri 7:30 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH MCKANE can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.K./Examiner, Art Unit 1626                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655